Synergen Law Group A Professional Law Corporation June 10, 2013 Ms. Jennifer Lopez Securities and Exchange Commission Division of Corporation Finance Washington, DC 20549 Via Edgar Only Re: NuZee, Inc. Form 8-K filed on April 25, 2013 Dear Ms. Lopez: I am writing on behalf of NuZee, Inc. (the "Company") in response to your letter dated May 24, 2013 concerning the Company's 8-K filed on April 25, 2013. The Company has forwarded your comments to its auditors, and is currently working with its auditors and its bookkeeper in order to prepare complete and adequate responses to the SEC's audit-related questions. However, due to scheduled vacations of the auditors and bookkeeper, the Company was not able to have responses prepared by today's date. The Company is thereby requesting an extension to file its responses to June 21, 2013. Please feel free to contact me if you have any questions or require additional information. Regards, SYNERGEN LAW GROUP /s/ Karen Batcher Karen A. Batcher, Esq. kbatcher@synergenlaw.com cc: Mr. Craig Hagopian, President (via email only) 819 Anchorage Place, Suite 28Tel. 619.475.7882 Chula Vista, CA 91914Fax. 866.352.4342
